               Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 1 of 24




C/J
 csc                                                                                                                     null / ALL
                                                                                                     Transmittal Number: 20463808
Notice of Service of Process                                                                            Date Processed: 09/30/2019

Primary Contact:           Michael Krawitz
                           York Risk Services Group, Inc.
                           1 Upper Pond Rd
                           Bldg F Fl 4
                           Parsippany, NJ 07054-1050

Electronic copy provided to:                   Susanne Thevenet
                                               Marisol Lopez Mauser
                                               Donald Nungesser

Entity:                                       York Risk Services Group, Inc.
                                              Entity ID Number 1713250
Entity Served:                                York Risk Services Group, Inc.
Title of Action:                              Fort Bend County, Texas vs. Deborah Helen Sutter
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Fort Bend County District Court, TX
Case/Reference No:                            19-DCV-266010
Jurisdiction Served:                          Texas
Date Served on CSC:                           09/27/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Kevin Hedges
                                              281-341-4555

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                  D
           Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 2 of 24
SERVICE FEE COLLECTED                         THE STATE OF TEXAS
 t BY.blSTRICT CLERK
                                                    CITATION

 TO:    YORK RISK SERVICES GROUP, INC.
        REGISTERED AGENT CORPORATE SERVICE COMPANY
        211 E 7TH STREET SUITE 600
        AUSTIN TX 78701-3218 .

 NOTICE:

 You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the
 clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty days after you were
 served this citation and PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES filed on
 AUGUST 27, 2019, a default judgment may be taken against you.

 The case_ is presently pending before the 400TH JUDICIAL Dl~TRICT COURT of Fort Bend County sitting in
 Richmond, Texas. It bears cause number 19-DCV-266010 and is styled:

 FORT BEND COUNTY, TEXAS VS. DEBORAH HELEN SUTTER, YORI{ RISK SERVICES GROUP, INC. AND
 CERTAIN UNDERWRITERS AT LLOYDS OFLONDON SUBSCRIBING
                     .                       .          TO POLICY. NUMBER PK1004818

 The name and address ofthe attorney for PLAINTIFF is:

 KEVIN HEDGES
 ASSISTANT COUNTY ATTORNEY
 401 JACKSON_STREET.3RD:FLOOR . .
 RICHMOND TX 77469
 281-341-4555 .

 The nature of the demands of said PLAINTIFF is shown by a true .and. correct copy of the PLAINTIFF'S
 ORIGINAL PETITION AND REQUEST FOR DISCLOSURES accompanying this citation and made a part hereof.

 If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court, at
 Richmond, Texas, on this the 23rd day of September, 2019. ·                       ·




                                                SERVICE
              Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 3 of 24
· 19-DCV-266010                                                                     400th Judicial District Court
  Fort Bend County, Texas vs. Deborah Helen Sutter, York Risk Services Group, Inc. and Certain Underwriters at Lloyds
  of London Subscribing to Policy Number PK1004818

                                          CERTIFICATE OF DELIVERY BY CERTIFIED MAIL


           Came to hand on the _ _ _ _ _ _ _at                              o'clock and executed _ _ _ _ _ _ _ _ _ _ _ __
 _ _ _ _ _ _ _ _ _ _ _ _,on the - - - - - - - - - ~ b y delivering to the within named _ _ _ __
 _ _ _ _ _ _ _ _ _ by registered or certified mail, with delivery - restricted to addressee only, return receipt
 requested, a true copy of this citation together with the accompanying copy of the petition were attached thereto.

 Fee ......... $8.00 Issuance + $80.00 Service= $88.00


 CMRRR# 9414 7266 9904 2152 4456 04



                                                                           DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                                           FORT BEND COUNTY, TEXAS
                                                                           Physical Address:
                                                                           1422 Eugene Heimann Circle, Room 31004
                                                                           Richmond, Texas 77469
                                                                           Mailing Address:
                                                                           301 Jackson Street, Room 101
                                                                           Richmond, Texas 77469



                                                                           By: _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                           Deputy District Clerk Salena M Jasso




 COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
 In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
 not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
 under penalty of perjury and contain the following statement:

 "My name is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , my date of birth is
             (First, Middle, Last)

 _ _ _ _ _ _ _ _ _ _ _ _ , and my address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                     (Street, City, Zip)



 I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

 Executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, State of _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,

 on the day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                           Declarant I Authorized Process Server


                                                                           (Id # & expiration of certification)



                                                               SERVICE

 Citation (By Certified Mail) issued to York Risk Services Group, Inc. on 9/23/2019.
   Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 4 of 24                                         Filed
                                                                                                   8/27/2019 4:21 PM
                                                                                             Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                                Salena Jasso


                              CAUSE N0.19-DCV-266010


FORT BEND COUNTY, TEXAS                     §                IN THE DISTRICT COURT OF
     Plaintiff,                             §
w.                                          §                FORT BEND COUNTY, TEXAS
                                            §
DEBORAH HELEN SUTTER,                       §
YORK.RISK SERVICES GROUP, INC.              §
And CERTAIN UNDERWRITERS AT                 §
LLOYDS OF LONDON SUBSCRIBING                §
TO POLICYNUMBERPK1004818                    §       Fort Bend County - 400th Judicial District Court
      Defendants                            §                - - - JUDICIAL DISTRICT COURT


                           PLAINTIFF'S ORIGINAL PETITION
                           AND REQUEST FOR DISCLOSURES


TO THE HONORABLE JUDGE OF SAID COURT:

       PlaintiffFortBend County, Texas complains of Defendants Deborah Helen Sutter ("Sutter"),

York Risk Services Group, Inc. ("York") and Certain Underwriters at Lloyds ofLondon Subscribing

to Policy Number PKl 004818 ("Lloyds") as follows:

                                        DISCOVERY

       Plaintiffs seek a Level 3 Discovery Order.

                              REQUESTS FOR DISCLOSURE

       Plaintiff requests that Defendants each disclose the items required under T.R.C.P. 194.2

within 50 days after this document is served upon them.

                                           PARTIES

       Plaintiff Fort Bend County, Texas is a Political Subdivision of the State of Texas and an

Insured under Policy No. PK1004818.

       Defendant Deborah Helen Sutter is an Individual domiciled and residing in Fort Bend


                                                                                          Page   I1
   Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 5 of 24




County, Texas who may be served with Process by personally serving her at 1316 Radio Lane #26,

Rosenberg, Tx 774 71.

       Defendant York Risk Services Group, Inc. is a New York corporation with its Principal Place

of Business in New Jersey doing business in the State of Texas that may be served with process by

serving its Registered Agent for service, Corporate Service Company, 211 E. 7 th Street, Suite 600,

Austin, TX 78701-3218 by certified mail return receipt requested.

       Defendant Certain Underwriters at Lloyds of London Subscribing to Policy Number

PKl 004818 are a foreign unincorporated association that may be served by serving their contractual

service agent Walker Wilcox Matousek, LLP, One North Franklin Street, Suite 3200, Chicago IL,

60606, by certified mail, return receipt requested.

                                  JURISDICTION AND VENUE

       The alleged acts and omissions, and the breaches of contract complained of took place in Fort

Bend County, Texas. Defendant Sutter resides and is domiciled in Fort Bend County, Texas.

Defendant York agreed that venue is proper in Fort Bend County, Texas. Fort Bend County is

seeking relief within the jurisdiction of the Court as granted by the Constitution and laws of the State

of Texas.

                                          JURY DEMAND

       Fort Bend County demands a jury.

                                       RELEVANT FACTS

       Fort Bend County, and others, have been sued in Civil Action No. 1: 19-CV-00430; John

Doe, et al v. Fort Bend County, et al, in the United States District Court for the Southern District of

Texas, Houston Division. Plaintiffs in that case allege that, during the time period including between

April 1, 2018 and April 1, 2019, Defendant Deborah Helen Sutter was a volunteer mentor and


                                                                                             Page   I2
     Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 6 of 24




repeatedly molested or sexually assaulted the minor Plaintiff while he was confined in the Fort Bend

County Juvenile Detention Center. Plaintiffs in that case allege that Fort Bend County violated the

minor Plaintiffs civil rights by, among other things, failing to properly supervise Sutter and for

having inadequate policies to prevent such molestation from happening.

        Lloyds was Fort Bend County's insurer at the time of the alleged sexual abuse. York was

Fort Bend County's Third Party Claims Administrator at the time of the alleged sexual abuse. When

Fort Bend County discovered that there were allegations of sexual abuse by Sutter, it reported the

information to York as required by the Lloyds insurance policy. Lloyds now takes the position that

York did not send the notice to Lloyds within the time required by the policy and therefore that

Lloyds has no duty to indemnify Fort Bend County for any amounts due as a result of the alleged

sexual abuse.

                                     A. LLOYDS' POLICY

        Defendant certain Underwriters at Lloyds of London Subscribing to Policy Number

PK1004818 issued an insurance policy No. PK 1004818, effective April 1, 2018 to April 1, 2019,

with Plaintiff Fort Bend County, Texas as the Named Assured. This insurance policy contains the

following words:

                                           Declarations



1.              NAMED ASSURED:

                Fort Bend County, Texas



3.              Effective Date:       April 1, 2018
                Expiration Date:      April 1, 2019
                                      Both days at 12:01 a.m. local standard time


                                                                                          Page   I3
     Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 7 of 24




7.             Service of Suit may be made upon:

               Walker Wilcox Matousek LLP, One North Franklin Street, Suite 3200, Chicago, IL
               60606.


                             Schedule of SELF INSURED RETENTIONS

       This Policy has the following underlying SELF INSURED RETENTIONS, which apply to
a covered loss for each OCCURRENCE or CLAIM.



II      General Liability:                               $100,000


        SEXUAL ABUSE Liability                           $100,000



IV      Public Officials Miscellaneous Liability:        $100,000

        SEXUAL ABUSE Liability:                          $100,000

VIII Law Enforcement Liability:                          $100,000

        SEXUAL ABUSE Liability:                          $100,000


Coverage Section II General Liability
      Specific Excess Limit oflnsurance for each OCCURRENCE:
      All coverages under Coverage Section II combined: $4,900,000
      $4,900,000 Annual Aggregate

        Subject to the following SUBLIMITS/Annual Aggregates which are part of, and not in
        addition to, the Coverage Section II General Liability Excess Limit of Insurance and
        Annual Aggregate Limit above:



        SEXUAL ABUSE Liability: $4,900,000
        $4,900,000 Annual Aggregate




                                                                                    Page   I4
   Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 8 of 24




Coverage Section IV Public Officials Miscellaneous Liability:
      Specific Excess Limit of Insurance for each CLAIM:
      All Coverages under Coverage Section IV combined: $4,900,000
      $4,900,000 Annual Aggregate


Subject to the following SUBLIMITS/Annual Aggregates which are part of, and not in addition to,
the Coverage Section IV Public Officials Miscellaneous Liability - Specific Excess Limit of
Insurance and Aggregate Limit above:


       SEXUAL ABUSE Liability: $4,900,000
       $4,900,000 Annual Aggregate
       Retroactive Date: October 1, 2007

Coverage Section VIII Law Enforcement Liability:
      Sp~cific Excess Limit oflnsurance for each OCCURRENCE:
      All coverages under Coverage Section VIII combined: $4,900,000
      $4,900,000 Annual Aggregate

Subject to the following SUBLIMITS/Annual Aggregates which are part of, and not in addition to,
the Coverage Section VIII Specific Excess Limit oflnsurance and Aggregate Limit above.

       SEXUAL ABUSE Liability: $4,900,000
       $4,900,000 Annual Aggregate


                                    General Policy Definitions



2.      ASSURED means not only the NAMED ASSURED as stated in the Declarations, but also
includes any past, present or future officials; members of boards or commissions; and trustees,
directors, officers, volunteers, or employees of the NAMED ASSURED while acting within the
scope of their duties as such. ASSURED shall also mean any person, organization, trustee or estate
to whom the NAMED ASSURED is obligated by virtue of a written contract or written mutual aid
agreement or other written agreement to provide insurance such as is offered by this Policy, but only
in respect to acts or operations by or on behalf of the NAMED ASSURED, and subject to the
limitations on coverage contained in any such written contract or written mutual aid agreement or
other written contract.


16.   NAMED ASSURED means the person and/or organization first named in Item 1. of the
Declarations of this Policy.



                                                                                           Page   I5
   Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 9 of 24




25.     SEXUAL ABUSE means any actual, attempted or alleged criminal sexual conduct of a
person by another person, or persons acting in concert, regardless if criminal charges or proceedings
are brought, which causes physical injuries and/or mental anguish. SEXUAL ABUSE also includes
actual, attempted or alleged: sexual molestation, sexual assault, sexual exploitation or sexual injury.

       But SEXUAL ABUSE does not include SEXUAL HARASSMENT.


30.    ULTIMATE NET LOSS means the total sum which the ASSURED is obligated to pay
because of loss or damage covered under any Coverage Section of this Policy, either through
adjudication or compromise, after first making proper deductions for all subrogation, RECOVERY
(JES) and salvages.

ULTIMATE NET LOSS also includes:

    (a) Premium on attachment, appeal or similar bonds (but without any obligation on the part of
        Underwriters to apply for or furnish such bonds); or
    (b) Expenses of lawyers, private investigators and other persons for litigation, settlement,
        adjustment and investigation of claims and SUITS which are paid as a consequence of any
        loss or damage covered hereunder.


                           Coverage Section II General Liability
                 Coverage Section II General Liability - Insuring Agreements



D.      SEXUAL ABUSE Liability: Underwriters agree, subject to the Policy limitations,
exclusions, terms and conditions, to indemnify the NAMED ASSURED for all sums which the
NAMED ASSURED is legally obligated to pay, as more fully defined by the term ULTIMATE
NET LOSS, for the liability on the part of the NAMED ASSURED, including liabilities arising
from negligent hiring, training and supervision, out of any OCCURRENCE resulting from any
actual or alleged acts by past, present or future official, board or commission member, trustee,
director, employee, or volunteer worker of the NAMED ASSURED or other person or persons of
SEXUAL ABUSE first committed during the PERIOD OF INSURANCE against another person
who is not an ASSURED under this Policy. This provision applies only to the liability of the
NAMED ASSURED to pay any settlement, verdict or judgment; providing the sole liability imposed
on the NAMED ASSURED does not arise from any contractual duty to indemnify a past, present or
future official, board or commission member, trustee, director, employee, or volunteer worker of the
NAMED ASSURED. This coverage applies only if a SUBLIMIT and SELF INSURED
RETENTION for SEXUAL ABUSE Liability is stated in the Schedule of Specific Excess Limits

of Insurance and the Schedule of SELF INSURED RETENTIONS under Coverage Section II
General Liability.
Underwriters will not make any payment for any loss, OCCURRENCE, SUIT or for any


                                                                                             Page   I6
  Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 10 of 24




DEFENSE COSTS for past, present or future official, board or commission member, trustee,
director, employee, or volunteer worker of the NAMED ASSURED or other person or persons in
respect of actual or alleged SEXUAL ABUSE; however, with respect only to this Coverage Section
II General Liability- Insuring Agreement D. SEXUAL ABUSE, Underwriters agree, subject to
all other Policy limitations, terms and conditions, that as to any loss, OCCURRENCE or SUIT for
any actual or alleged SEXUAL ABUSE against another person who is not an ASSURED under this
Policy alleged to have been committed by a past, present or future official, board or commission
member, trustee, director, employee, or volunteer worker of the NAMED ASSURED for all
reasonable DEFENSE COSTS to the extent such DEFENSE COSTS are incurred prior to the date
on which, by either agreement, admission, or settlement of a loss or by an adjudication, it is
determined that the official, board or commission member, trustee, director, employee or volunteer
worker committed of the NAMED ASSURED and act of SEXUAL ABUSE. Coverage only
applies if the act of SEXUAL ABUSE was first committed during the PERIOD OF INSURANCE.
Further, this coverage applies only if a SUBLIMIT and SELF INSURED RETENTION for
SEXUAL ABUSE Liability is stated in the Schedule of Specific Excess Limits oflnsurance and
the Schedule of SELF INSURED RETENTIONS under Coverage Section II general Liability.

Neither this coverage nor any subsequent coverage provided by Underwriters will apply to any
SEXUAL ABUSE involving the same official, board or commission member, trustee director,
employee, or volunteer worker of the NAMED ASSURED or any other person or persons which
occurred after the DISCOVERY by any of the NAMED ASSURED'S officials, trustees, directors,
officers or partners of any actual, attempted or pending alleged SEXUAL ABUSE by said
perpetrator.

Fallowing DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE during the
PERIOD OF INSURANCE, the NAMED ASSURED shall give notification of such
DISCOVERY to Underwriters as soon as practicable but no more than 120 days after the initial
DISCOVERY, and in any event within the PERIOD OF INSURANCE or sixty (60) consecutive
days after the expiration of the PERIOD OF INSURANCE during which the OCCURRENCE of
SEXUAL ABUSE first took place; whichever is later. Any failure to comply with this provision for
any reason whatsoever will result in the absolute exclusion of any resulting SEXUAL ABUSE claim
or claims, irrespective of whether Underwriters have been prejudiced by said failure.



                     Coverage Section II General Liability - Definitions

    1. DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE shall exists
       when any of the NAMED ASSURED'S officials, trustees, directors, officers, partners or any
       person that the NAMED ASSURED has made responsible in an official capacity to prevent
       SEXUAL ABUSE has taken receipt, learned, or in the exercise of reasonable care should
       have known:

       (a)     Of any lawsuit alleging SEXUAL ABUSE; or
       (b)     Of any demand for money or services based upon alleged SEXUAL ABUSE; or


                                                                                        Page   I   7
  Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 11 of 24




       (c)    Of any criminal investigation or prosecution alleging SEXUAL ABUSE; or
       (d)    Of any allegation by an alleged victim or by a parent or guardian of the alleged victim
              of SEXUAL ABUSE, whether the allegation is or not accompanied by a demand for
              money or services; or
       (e)    Of any report from any other person alleging SEXUAL ABUSE, and a person or
              group designated by the NAMED ASSURED to investigate the allegation has
              investigated and as a result of the investigation has recommended that any action of
              any kind be taken by or on behalf of the NAMED ASSURED with respect either to
              the alleged ASSURED or the alleged victim; or
       (f)    That the alleged ASSURED has admitted to acts of SEXUAL ABUSE.

   2. DEFENSE COSTS means the expenses incurred for the investigation and defense of an
      OCCURRENCE or SUIT arising out of the SEXUAL HARASSMENTS or SEXUAL
      ABUSES by one or more ASSUREDS. However, the salaries, expenses and administrative
      costoftheASSUREDortheASSURED'STHIRDPARTYCLAIMADMINISTRATOR
      are not included within the meaning of DEFENSE COSTS.




   5. OCCURRENCE means an accident or happening or event or a continuous or repeated
      exposure to conditions which result in BODILY INJURY, PROPERTY DAMAGE,
      PERSONAL INJURY, SEXUAL HARASSMENT or SEXUAL ABUSE during the
      PERIOD OF INSURANCE.

       All BODILY INJURIES, PERSONAL INJURIES or SEXUAL HARASSMENT or
       SEXUAL ABUSE to one or more persons and/or PROPERTY DAMAGE arising out of an
       accident or a happening or event or a continuous or repeated exposure to conditions shall be
       deemed one OCCURRENCE. Only one policy, one SELF INSURED RETENTION, and
       one Specific Excess Limit of insurance is applicable to any one OCCURRENCE.




             Coverage Section IV Public Officials Miscellaneous Liability
                            This is a Claims Made Section
   Coverage Section IV Public Officials Miscellaneous Liability- Insuring Agreements

Coverage is provided for one or more of the coverage options in this Coverage Section only if a
Specific Excess Limit of Insurance is stated in the Schedule of Specific Excess Limits of
Insurance, and a SELF INSURED RETENTION is stated in the Schedule of SELF INSURED
RETENTIONS for each coverage chosen.


D.     SEXUAL ABUSE Liability: Underwriters agree, subject to the Policy limitations,
exclusions, terms and conditions, to indemnify the NAMED ASSURED for all sums for which the
NAMED ASSURED is legally obligated to pay, as more fully defined by the term ULTIMATE


                                                                                          Page   I8
  Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 12 of 24




NET LOSS, by reason of SEXUAL ABUSE by past, present or future official, board or commission
member, trustee, director, employee, or volunteer worker of the NAMED ASSURED to an
ASSURED.

This coverage applies only if a CLAIM for damages, because of SEXUAL ABUSE, is "first made"
against the ASSURED during the PERIOD OF INSURANCE. The SEXUAL ABUSE must have
first occurred on or after the Retroactive Date shown in the Schedule of Specific Excess Limits of
Insurance, but in no event any later than the last day of the PERIOD OF INSURANCE. The
CLAIM must be reported to Underwriters as soon as practical, but in no event later than sixty (60)
consecutive days following the expiration of the PERIOD OF INSURANCE, or during the
Extended Reporting Period applicable to this coverage, if any.

All CLAIMS based on or arising out of one SEXUAL ABUSE shall be considered first made when
the first of such CLAIMS is made to the ASSURED, regardless of:
    (a) The number of persons SEXUALLY ABUSED;
    (b) The number of locations where the SEXUAL ABUSE occurred;
    (c) The number of acts of SEXUAL ABUSE prior to or after the first CLAIM is made; or
    (d) The period of time over which the SEXUAL ABUSE took place, whether the SEXUAL
         ABUSE is during, before or after the PERIOD OF INSURANCE. However, only acts of
         SEXUAL ABUSE that take place after the Retroactive Date and before the end of the
         PERIOD OF INSURANCE are covered.

Underwriters will not make payment for any loss, CLAIM or for any DEFENSE COSTS for any
past, present or future official, board or commission member, trustee, director, employee, or
volunteer worker of the NAMED ASSURED in respect of actual or alleged SEXUAL ABUSE to an
ASSURED. However, with respect only to this Coverage Section IV Public Officials
Miscellaneous Liability - Insuring Agreement D. SEXUAL ABUSE liability. Underwriters
agree, subject to all other Policy limitations, terms and conditions, that as to any CLAIM or SUIT
for SEXUAL ABUSE against an ASSURED by any past, present or future official, board or
commission member, trustee, director, employee, or volunteer worker of the NAMED ASSURED.
Underwriters will indemnify that official, board or commission member, trustee, director, employee,
or volunteer worker of the NAMED ASSURED for all reasonable DEFENSE COSTS to the extent
such DEFENSE COSTS are incurred prior to the date on which, by either agreement, admission, or
settlement of a CLAIM or by an adjudication, it is determined that the official, board or commission
member, trustee, director, employee, or volunteer worker committed an act of SEXUAL ABUSE
against an ASSURED. This coverage forms part of the overall SEXUAL ABUSE LIABILITY
limit and not in addition thereto as stated in the Schedule of Specific Excess Limits oflnsurance.

Neither this coverage nor any subsequent coverage provided by Underwriters will apply to any
SEXUAL ABUSE involving the same official, board or commission member, trustee, director,
employee, or volunteer worker which occurred after the DISCOVERY by any of the NAMED
ASSURED'S officials, trustees, directors, officers or partners of any actual, attempted or pending
alleged SEXUAL ABUSE by said perpetrator.

Following DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE during the


                                                                                          Page   I   9
     Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 13 of 24




PERIOD OF INSURANCE, the NAMED ASSURED shall give notification of such
DISCOVERY to Underwriters as soon as practicable but no more than one hundred twenty (120)
consecutive days after the initial DISCOVERY, and in any event within sixty (60) consecutive days
following the expiration ofthe PERIOD OF INSURANCE or any Extended Reporting Period. Any
failure to comply with this provision for any reason whatsoever will result in the absolute exclusion
of any resulting SEXUAL ABUSE CLAIM or CLAIMS, irrespective of whether Underwriters have
been prejudiced by such failure.


          Coverage Section IV Public Officials Miscellaneous Liability - Conditions



C.      Reporting to Underwriters:

     For the purposes of compliance with the reporting requirements of this Coverage Section, the
ASSURED'S reporting of a CLAIM to the ASSURED'S THIRD PARTY CLAIM
ADMINISTRATOR shall be considered reporting of the CLAIM to Underwriters, provided that:

        (a)    The CLAIM is reported to the ASSURED'S THIRD PARTY CLAIM
               ADMINISTRATOR no later than sixty (60) consecutive days following the
               expiration of the PERIOD OF INSURANCE or the applicable Extended Reporting
               Period, if any; and
        (b)    The CLAIM, if not otherwise reportable to Underwriters pursuant to General Policy
               Condition 7, appears on the ASSURED'S list of CLAIMS or loss run, as reported
               by the THIRD PARTY CLAIM ADMINISTRATOR to Underwriters, that
               includes all CLAIMS for the PERIOD OF INSURANCE or applicable Extended
               Reporting Period, if any.


          Coverage Section IV Public Officials Miscellaneous Liability - Definitions


1.      CLAIM means all notices or SUITS demanding payment of money based on, or arising out
of the same WRONGFUL ACT, SEXUAL HARASSMENT or SEXUAL ABUSE or a series of
related WRONGFUL ACTS, SEXUAL HARASSMENT or SEXUAL ABUSE by one or more
ASSUREDS.


3.      DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE shall exist
when any ofthe NAMED ASSURED'S officials, directors, officers, partners or any person that the
NAMED ASSURED has made responsible in an official capacity to prevent SEXUAL ABUSE has
taken receipt, learned, or in the exercise of reasonable care should have known:
        (a)     Of any lawsuit alleging SEXUAL ABUSE; or
        (b)     Of any demand for money or services based upon alleged SEXUAL ABUSE; or


                                                                                         Page   I 10
  Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 14 of 24




       (c)     Of any criminal investigation or prosecution alleging SEXUAL ABUSE; or
       (d)     Of any allegation by an alleged victim or by a parent or guardian ofthe alleged victim
               of SEXUAL ABUSE, whether the allegation is or is not accompanied by a demand
               for money or services; or
       (e)     Of any report from any other person alleging SEXUAL ABUSE, and a person or
               group designated by the NAMED ASSURED to investigate the allegation has
               investigated and as a result of the investigation has recommended that any action of
               any kind be taken by or on behalf of the NAMED ASSURED with respect either to
               the alleged ASSURED or the alleged victim; or
       (f)     That the alleged ASSURED has admitted to acts of SEXUAL ABUSE.


             PROCEDURES FOR THIRD PARTY CLAIMS ADMINISTRATORS

As per General Policy Condition 21. TIDRD PARTY CLAIMS ADMINISTRATOR, the
NAMED ASSURED must contract with, and utilize the services of, a duly qualified and competent
TIDRD PARTY CLAIM ADMINISTRATOR, as agreed upon by the Underwriters prior to the
PERIOD OF INSURANCE.


As such, the NAMED ASSURED'S TIDRD PARTY CLAIM ADMINISTRATOR is:

York Risk Services Group


                     Coverage Section VIII Law Enforcement Liability
          Coverage section VIII Law Enforcement Liability - Insuring Agreements

D.      SEXUAL ABUSE Liability: Underwriters agree, subject to the Policy limitations,
exclusions, terms and conditions, to indemnify the NAMED ASSURED for all sums which the
NAMED ASSURED is legally obligated to pay, as more fully described by the term ULTIMATE
NET LOSS for the liability on the part ofthe NAMED ASSURED, including liabilities arising from
negligent hiring, training and supervision, arising out of an OCCURRENCE resulting from any
actual or alleged acts by any past, present or future law enforcement officials, officers, auxiliary
officers, employees or volunteers of a law enforcement agency or department of the NAMED
ASSURED or other person or persons of SEXUAL ABUSE first committed during the PERIOD
OF INSURANCE against another person who is not an ASSURED under this Policy. This
provision applies only to the liability of the NAMED ASSURED to pay any settlement, verdict or
judgment; providing that the sole liability imposed on the NAMED ASSURED does not arise from
any contractual duty to indemnify a law enforcement official, officer, auxiliary officer, employee or
volunteer of a law enforcement agency or department of the NAMED ASSURED. This coverage
applies only if a SUBLIMIT and SELF INSURED RETENTION for SEXUAL ABUSE Liability
is stated in the Schedule of Specific Excess Limits of Insurance and the Schedule of SELF
INSURED RETENTIONS under Coverage Section VIII Law Enforcement Liability.



                                                                                          Page   I 11
  Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 15 of 24




Underwriters will not make payment for any loss, OCCURRENCE, SIDT or for any DEFENSE
COSTS for past, present, or future law enforcement officials, officers, auxiliary officers, employees
or volunteers of a law enforcement agency or department of the NAMED ASSURED of the
NAMED ASSURED or other person or persons in respect of actual or alleged SEXUAL ABUSE;
however, with respect only to this Coverage Section VIll Insuring Agreement D, Underwriters
agree, subject to all other Policy limitations, terms and conditions, that as to any loss,
OCCURRENCE or SUIT for any actual or alleged SEXUAL ABUSE against another person who
is not an ASSURED under this Policy alleged to have been committed by a law enforcement official,
officer, auxiliary officer, employee or volunteer of a law enforcement agency or department of the
NAMED ASSURED only, Underwriters will indemnify that law enforcement official, officer,
auxiliary officer, employee or volunteer of the NAMED ASSURED for all reasonable DEFENSE
COSTS to the extent such DEFENSE COSTS are incurred prior to the date on which, by either
agreement, admission, or settlement of a loss or by an adjudication, it is determined that law
enforcement official, officer, auxiliary officer, employee or volunteer committed of the NAMED
ASSURED an act of SEXUAL ABUSE. Coverage only applies of the act of SEXUAL ABUSE was
first committed during the PERIOD .OF INSURANCE. Further, this coverage applies only if a
SUBLIMIT AND SELF INSURED RETENTION for SEXUAL ABUSE Liability is stated in the
SCHEDULE OF Specific Excess Limits of Insurance and the Schedule of SELF INSURED
RETENTIONS under Coverage Section VIII Law Enforcement Liability.

Neither this coverage nor any subsequent coverage provided by Underwriters will apply to any
SEXUAL ABUSE involving the same law enforcement official, officer, auxiliary officer, employee
or volunteer of a law enforcement agency or department of the NAMED ASSURED or other person
or persons which occurred after the DISCOVERY by any of the NAMED ASSURED'S officials,
trustees, directors, officers or partners of any actual, attempted or pending alleged SEXUAL ABUSE
by said perpetrator.
Fallowing DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE during the
PERIOD OF INSURANCE, the NAMED ASSURED shall give notification of such
DISCOVERY to Underwriters as soon as practicable but no more than 120 consecutive days after
the initial DISCOVERY, and in any event within the PERIOD OF INSURANCE or sixty (60)
consecutive days after the expiration of the PERIOD OF INSURANCE during which the
OCCURRENCE of SEXUAL ABUSE first took place; whichever is later. Any failure to comply
with this provision for any reason whatsoever will result in the absolute exclusion of any resulting
SEXUAL ABUSE claim or claims, irrespective of whether Underwriters have been prejudiced by
said failure.

               Coverage Section VIII Law Enforcement Liability - Definitions

1.      CLAIM means all notices or SUITS demanding payment of money based on, or arising out
of the same OCCURRENCE or a series of related OCCURRENCES by one or more assureds.



3.   . DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE shall exist
when any of the NAMED ASSURED'S officials, trustees, directors, officers, partners or any person


                                                                                         Page   I 12
  Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 16 of 24




that the NAMED ASSURED has made responsible in an official capacity to prevent SEXUAL
ABUSE has taken receipt, learned, or in the exercise of reasonable care should have known:

      (a)     Of any lawsuit alleging SEXUAL ABUSE; or
      (b)     Of any demand for money or services based upon alleged SEXUAL ABUSE; or
      (c)     Of any criminal investigation or prosecution alleging SEXUAL ABUSE; or
      (d)     Of any allegation by an alleged victim or by a parent or guardian of the alleged victim
              of SEXUAL ABUSE, whether the allegation is or is not accompanied by a demand
              for money or services, or
      (e)     Of any report from any other person alleging SEXUAL ABUSE, and a person or
              group designated by the NAMED ASSURED to investigate the allegation has
              investigated and as a result of the investigation has recommended that any action of
              any kind be taken by or on behalf of the NAMED ASSURED with respect either to
              the alleged ASSURED or the alleged victim, or
      (f)     That the alleged ASSURED has admitted to acts of SEXUAL ABUSE.



NAMED ASSURED:               Fort Bend County, Texas

Policy Number:               PK1004818

Effective Date:              April 1, 2018

Authority Ref. No.:          B0356JA281 Nl 8

                                                                             Endorsement No. 18


                                      General Policy Conditions




7.    CLAIMS, OCCURRENCES or SUITS: The ASSURED shall as soon as practical notify
Underwriters through the ASSURED'S THIRD PARTY CLAIM ADMINISTRATOR of any
CLAIM, OCCURRENCE or SUIT meeting the following criteria:




       (d)        SEXUAL ABUSE claims;


11.    Duties:

       Underwriters' duty under the Policy shall be to indemnify the NAMED ASSURED for


                                                                                         Page   I 13
     Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 17 of 24




ULTIMATE NET LOSS in excess of the applicable SELF INSURED RETENTION,
MAINTENANCE DECTIBLE, or any other applicable deductible or deduction; and not more than
the Specific Excess Limit of Insurance.


21.     THIRD PARTY CLAIM ADMINISTRATOR: It is a condition precedent that this Policy
of insurance is issued by the Underwriters on the express condition that:

            (a)   The NAMED ASSURED must contract with, and utilize the services of, a duly
                  qualified and competent TIDRD PARTY CLAIM ADMINISTRATOR, as agreed
                  upon by Underwriters prior to the PERIOD OF INSURANCE; ....

NAMED ASSURED:                  Fort Bend County, Texas

Policy Number:                  PK1004818
Effective Date:                 April 1, 2018
Authority Ref. No.:             B0356JA281N18

                                                                         Endorsement No. 20

                  GENERAL POLICY CONDITIONS NOTIFICATION OF CLAIMS,
                             OCCURRENCES OR SUITS

It is hereby understood and agreed that General Policy Condition 7. CLAIMS, OCCURRENCES
or SUITS is amended to read as follows:

7.          CLAIMS, OCCURRENCES or SIDTS: Underwriters reserves the right to deny coverage
            under this Policy if there has not been full compliance with the following duties:

         The ASSURED shall as soon as practical notify Underwriters through the THIRD PARTY
CLAIMS ADMINISTRATOR of any CLAIM, OCCURRENCE or SIDT meeting the following
criteria:


      (e)          SEXUAL ABUSE claims


It is also understood and agreed that General Policy Condition 21. TIDRD PARTY CLAIMS
ADMINISTRATOR is amended to read as follows:

21.     THIRD PARTY CLAIMS ADMINISTRATOR: It is a condition precedent that this Policy
is issued by underwriters on the express condition that:

            (a)   The NAMED ASSURED must contract with, and utilize the services of, a duly
                  qualified and competent THIRD PARTY CLAIMS ADMINISTRATOR, as


                                                                                    Page   I 14
  Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 18 of 24




               agreed upon by Underwriters prior to the PERIOD OF INSURANCE; and
       (b)     All CLAIMS, SUITS or OCCURRENCES for which coverage is sought under this
               Policy must be adjusted and handled by the contracted THIRD PARTY CLAIMS
               ADMINISTRATOR; and
       (c)     The duties involved in adjusting and handling CLAIMS, SUITS or
               OCCURRENCES by the THIRD PARTY CLAIMS ADMINISTRATOR include
               but are not limited to, timely investigations, setting ground-up case reserves,
               documenting case reserve rationale, pursuing settlement and recording financials; and
       (d)     All CLAIMS, SUITS or OCCURRENCES for which coverage is sought under this
               Policy are adjusted and handled by the THIRD PARTY CLAIMS
               ADMINISTRATOR in accordance with all statutory and regulatory standards, all
               accepted industry standards and practices and the Brit Global Specialty USA Third
               Party Claims Administrator Claims Handling Guidelines.




       Defendant Lloyds has sent a Reservation of Rights letter to Fart Bend County in which they

deny that they have any obligation to indemnify Fort Bend County. The stated ground for Lloyds'

position is that Fort Bend County notified York of the allegations made by DOE as required by the

policy, but York allegedly did not pass the notification on to Lloyds.


                                    B. YORK CONTRACT

       York Risk Services Group, Inc. is the Third Party Claims Administrator required by the

Lloyd's Policy. Fort Bend County's contract with York Risk Services Group, Inc. contains the

following words:


STATE OF TEXAS                        §
                                      §
COUNT OF FORT BEND                    §


     AGREEMENTFORPROPERTYANDCASUALTYINSURANCEPROGRAM
             THIRD PARTY ADMINISTRATION SERVICES
                     PURSUANT TO RFP 16-101

       This Agreement is entered into between Fort Bend County ("County"), a body corporate and


                                                                                        Page   I 15
  Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 19 of 24




politic under the LAWS OF THE State of Texas, having offices at 301 Jackson Street, Richmond,
Texas 77496 and York Risk Services Group, Inc. ("Contractor"), a New York corporation with its
principal place of business at One Upper Pond Road, Building F, Fourth Floor, Parsippany, New
Jersey 07054, a company authorized to conduct business in the State of Texas.

                                       WITNESSETH

       WHEREAS, County desires that Contractor provide Third Party Administration Services for
County's Property and Casualty Insurance Programs (hereinafter "Programs") pursuant to RFP 16-
101; and
       WHEREAS, Contractor represents that it is qualified and desires to perform such services.
       NOW, THEREFORE, in consideration of the mutual covenants and conditions set forth
below, the parties agree as follows:

                                         AGREEMENT



Section Two. Services to be provided by Contractor



K.      Contractor will notify County's insurer of all claims which may affect the insurer's coverage
in excess of County's self-insured retention layer in accordance with the instructions of County's
Insurer as provided to Contractor pursuant to Subsection A. Duties of County, Section.



Section Ten. Term and Termination

   A. The term of this Agreement shall commence on December 1, 2016 and shall continue
      through December 31, 2017 (the "Term"). The Agreement is renewable annually for
      additional one year terms under the same terms and conditions if mutually agreed upon by
      the parties in writing....

Section Seventeen. Independent Contractor

   A. In the performance of work or services hereunder, Contractor shall be deemed an
      independent contractor, and any of its agents, employees, officers, or volunteers performing
      work hereunder shall be deemed solely as employees of contractor or, where permitted, of its
      subcontractors.
   B. Contractor and its agents, employees, officers or volunteers shall not, by performing work
      pursuant to this Agreement, be deemed to be employees, agents, or servants of County and
      shall not be entitled to any of the privileges or benefits of County employment.



                                                                                         Page   I 16
  Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 20 of 24




Section Twenty. Performance Warranty


   B. Contractor warrants to County that the Services will be free from material errors and will
      materially conform to all requirements and specifications contained in the attached exhibits.



Section Twenty Two. Applicable Law

        The laws of the State of Texas govern all disputes arising out of or relating to this
Agreement. The parties hereto acknowledge that venue is proper in Fort Bend County, Texas, for all
legal actions or proceedings arising out of or relating to this Agreement and waive the right to sue or
be sued elsewhere. Nothing in the Agreement shall be construed to waive the County's sovereign
immunity.



STATE OF TEXAS                         §
                                       §
COUNTY OF FORT BEND                    §


                        FIRST AMENDMENT TO
      AGREEMENT FOR PROPERTY AND CASUALTY INSURANCE PROGRAM
               THIRD PARTY ADMINISTRATION SERVICES
                       PURSUANT TO RFP 16-101

         This FIRST AMENDEMENT of the AGREEMENT FOR PROPERTY AND CASUALTY
INSURANCE PROGRAM THIRD PARTY ADMINISTRATION SERVICES PURSUANT TO
RFP 16-101 is made and entered into by and between FORT BEND COUNTY, TEXAS, a body
politic, acting herein by and through its Commissioners' Court and York Risk Services Group, Inc.
(hereinafter "Contractor"), a company authorized to conduct business in the State of Texas.

                                             RECITALS

       Whereas, ON OR ABOUT November 22, 2016, the Parties entered into AGREEMENT
FOR PROPERTY AND CASUALTY INSURANCE PROGRAM THIRD PARTY
ADMINISTRATION SERVICES PURUANT TO RFP 16-101 attached hereto as Exhibit "One"
and incorporated by reference;

        Whereas, the Parties now desire to amend a certain portion of the Agreement; and

        NOW THEREFORE, for and in consideration of the mutual benefits to be derived by the


                                                                                           Page   I 17
  Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 21 of 24




parties hereto, County, and Contractor agree as follows:

       I.        Amendments
                 A.   The Agreement is hereby renewed on the same terms and conditions
                      (except as provided in this First Amendment), effective JANUARY 1,
                      2018 and shall terminate on DECEMBER 31, 2018.



STATE OF TEXAS                          §
                                        §
COUNTY OF FORT BEND                     §

                     SECOND AMENDMENT TO
     AGREEMENT FOR PROPERTY AND CASUAL TY INSURANCE PROGRAM
              THIRD PARTY ADMINISTRATION SERVICES
                      PURSUANT TO RFP 16-101



            I.   Amendments.
       A.        The Agreement is hereby renewed; effective JANUARY 1, 2019 and shall terminate
                 on DECEMBER 30, 2019. Terms, pricing, conditions and additional renewal periods
                 shall remain the same.
       B.        Except as modified herein, the Agreement remains in full force and effect and has not
                 been modified or amended.
       C.        If there is a conflict among documents, the most recently executed document will
                 prevail with regard to the conflict.

            II. Except as modified herein, any prior executed document remain in full force and
                effect and has not been modified or amended. In the event of conflict, the contents of
                the most recently executed document shall prevail.




       In the event that Lloyds owes no duty to indemnify Fort Bend County because York failed to

give notice to the Underwriters, York must indemnify Fort Bend County for any loss occurred by

the DOE lawsuit.

                           C. SUTTER'S ALLEGED WRONGDOING

       Plaintiffs in Civil Action No. 4: 19-CV-00430; John Doe (pseudonym), on behalf of his minor




                                                                                          Page   I 18
  Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 22 of 24




child, Frank Thomas v. Deborah Helen Sutter, et al; In the United States District Court for the

Southern District of Texas, Houston Division, allege that Ms. Sutter, while acting as a volunteer

mentor, repeatedly subjected Frank Thomas to sexual abuse while he was confined in the Fort Bend

County Juvenile Detention facility. This alleged abuse by Sutter, according to Doe's allegations,

gives rise to liability on the part of Plaintiff herein. Therefore, Sutter is required to indemnify Fort

Bend County for any loss occasioned by the DOE lawsuit.

                    CAUSE OF ACTION - DECLARATORY JUDGMENT

       Lloyds has reserved its right's under the insurance policy, saying that it has no duty to

indemnify Fort Bend County because Fort Bend County gave notice of Doe's claim to York, as

required by Lloyds' policy. Lloyds claims that York did not in turn give notice to Lloyds.

       Fort Bend County seeks declarations against Defendants pursuant to Chapter 37 of the Texas

Civil Practice and Remedies Code as follows:

           a. Fort Bend County seeks a declaration that it gave notice of the sex abuse claim to

                Defendant Lloyds in accordance with the terms of the Policy.

            b. Fort Bend County seeks a declaration that it is entitled to indemnity from Defendant

                Deborah Helen Sutter in the unlikely event that the John Doe/Frank Thomas

                Plaintiffs recover a judgment against Fort Bend County;

           c. Fort Bend County seeks a declaration that it is entitled to indemnity by Defendant

                York in the unlikely event that the John Doe/Frank Thomas Plaintiffs recover a

               judgment against Fort Bend County and it is determined that Defendant Lloyds owes

                no indemnity under the Policy by reason of York's handling the notice of potential

                sexual abuse claim.




                                                                                            Page   I 19
Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 23 of 24




                                        PRAYER

   Fort Bend County respectfully prays that it be granted the following declaratory reliefs:

      a. Fort Bend County seeks a declaration that it gave notice of the sex abuse claim to

          Defendant Lloyds in accordance with the terms of the Policy.

      b. Fort Bend County seeks a declaration that it is entitled to indemnity from Defendant

          Deborah Helen Sutter in the unlikely event that the John Doe/Frank Thomas

          Plaintiffs recover a judgment against Fort Bend County;

      c. Fort Bend County seeks a declaration that it is entitled to indemnity by Defendant

          Yark in the unlikely event that the John Doe/Frank Thomas Plaintiffs recover a

          judgment against Fort Bend County and it is determined that Defendant Lloyds

          owes no indemnity under the Policy by reason of York's handling the notice of

          potential sexual abuse claim.

      d. Fort Bend County prays that it be awarded its reasonable and necessary attorney's

          fees and costs and for all other relief to which it has shown itself to be justly

          entitled.

                                                   Respectfully submitted,

                                                   Roy L. Cordes, Jr.
                                                   Fort Bend County Attorney

                                             By:     Isl Kevin Hedges
                                                   Kevin Hedges
                                                   Assistant County Attorney
                                                   State bar Number: 09370100
                                                   401 Jackson Street, 3d Floor
                                                   Richmond, Texas 77479
                                                   (281) 341-4555 Facsimile: (281) 341-4557
                                                   Kevin.Hedges@fortbendcountytx.gov




                                                                                     Page     I 20
~ ... ·.,
      --·   - · ~ ----:"'II'"'.

                                            Case 4:19-cv-04038 Document 1-4 Filed on 10/16/19 in TXSD Page 24 of 24

                                  BEVERLEY MCGREW WALKER
                                  District Clerk
                                  Fort Bend County, Texas
                                  301 Jackson St., Room 101
                                  Richmond, Texas77469

                                  Physical: 1422 Eugene Heimann Circle               9414 7266 9904 2152 4456 04
                                            Richmond, Texas 77469
                                                                                        RETURN RECEIPT REQUESTED
                                  OFFICIAL BUSINESS
                                  Penalty for Private Use
                                                                         I•' II i•II' 11It•I1';11 I' 1' 1'' 1I11 •' 1' •11 •I• I' iii 111, 11,, 1, 1,111, 11
                                                                         YORK RISK SERVICES GROUP INC
                                                                         C/O CORPORATE SERVICE COMPANY
                                                                         211 E 7TH STREET SUITE 600
                                                                         AUSTIN, TX 78701-3218
